                    IN THE UNITED STATES DISTRICT COURT FOR
                       THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

ERIK LUNA, et al., individually, and on behalf of      )
all others similarly situated,                         ) Case No. 18-cv-05165
                                                       )
                                 Plaintiffs,           ) Honorable Harry D. Leinenweber
                                                       )
       v.                                              ) Magistrate Judge Michael T. Mason
                                                       )
4C KINZIE INVESTOR LLC d/b/a Highline Bar              )
& Lounge, et al.,                                      )
                                                       )
                                 Defendants.           )
                                                       )


                PLAINTIFFS’ NOTICE OF VOLUNTARY DISMISSAL
             OF PLAINTIFF NOELLE HOFFMAN, WITHOUT PREJUDICE

       NOW COME Plaintiffs ERIK LUNA, LAURA PALYA, NOELLE HOFFMAN, ANNIE

CALLANTA, RACHEL FOLEY, KATHLEEN CAHILL, ERIN ROTTENBERG, MELISSA

MOSHER, and JENNIFER STRAIT (collectively, “Plaintiffs”), and pursuant to Fed. R. Civ. P.

41(a)(1)(A)(i), hereby give notice that NOELLE HOFFMAN, is dismissed as a party Plaintiff in

this matter without prejudice.



                                               Plaintiffs ERIK LUNA, LAURA PALYA,
                                               NOELLE HOFFMAN, ANNIE CALLANTA,
                                               RACHEL FOLEY, KATHLEEN CAHILL, ERIN
                                               ROTTENBERG, MELISSA MOSHER, and
                                               JENNIFER STRAIT, individually, and on behalf of
                                               all others similarly situated,


                                               By:   s/ Thomas A. Zimmerman, Jr.
                                                       Thomas A. Zimmerman, Jr.
                                                       tom@attorneyzim.com
                                                       Sharon A. Harris
                                                       sharon@attorneyzim.com
       Matthew C. De Re
       matt@attorneyzim.com
       ZIMMERMAN LAW OFFICES, P.C.
       77 West Washington Street, Suite 1220
       Chicago, Illinois 60602
       (312) 440-0020 telephone
       (312) 440-4180 facsimile
       www.attorneyzim.com

Counsel for Plaintiffs, the putative Class, and the
putative Collective Group




   2
                               CERTIFICATE OF SERVICE

        Thomas A. Zimmerman, Jr., an attorney, hereby certifies that he caused the above and

foregoing Notice of Voluntary Dismissal of Noelle Hoffman, Without Prejudice to be served upon

counsel of record in this case via the U.S. District Court CM/ECF System, on this day June 11,

2020.


                               s/ Thomas A. Zimmerman, Jr.




                                              3
